Citation Nr: 1519442	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher disability ratings for ischemic heart disease (IHD) status post coronary artery bypass graft (CABG), initially rated as 10 percent disabling through January 16, 2011, temporarily rated as 100 percent disabling from January 17, 2011 to April 30, 2011, and rated as 30 percent disabling since.

2.  Entitlement to an initial disability rating higher than 20 percent for type II diabetes mellitus (DMII)

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to October 1985, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2010 rating decision, the RO, in relevant part, granted service connection for DMII and assigned a 20 percent disability rating, effective August 16, 2010.  In the May 2011 rating decision, the RO, in relevant part, granted service connection for IHD status post CABG, and assigned a 10 percent disability rating effective August 5, 2010, a temporary 100 percent disability rating, effective January 17, 2011, and then a 30 percent disability rating, effective May 1, 2011. 

The issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance.  Therefore, the issue has been added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issues of entitlement to service connection for hearing loss, sleep apnea, a prostate disability, and the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for peripheral vascular disease and for cancer, have been raised by the record in an April 2015 statement.  These claims, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In a July 2011 statement, David Zielinski, M.D., indicated that he provided ongoing treatment to the Veteran.  Medical evidence of record indicates that Dr. Zielinski has treated the Veteran since at least June 2007.  Treatment records dated prior to March 2009 or since April 2010, however, have not been obtained from Dr. Zielinski.  See 38 C.F.R. § 3.159(c) (2014).  

In a July 2013 statement, a private cardiologist, Samir Patel, M.D., indicated that he had been treating the Veteran since March 2013.  The earliest record from Dr. Patel, however, is dated in May 2013.  Moreover, in light of the severity of the Veteran's IHD and his history of fairly regular cardiology treatment, it appears that additional treatment records dated between April 2010 and January 2011 and between February 2011 and May 2013 may be available.  See id.

The severity of the Veteran's diabetes was last evaluated through VA examination in February 2011.  The severity of his ischemic heart disease was last evaluated through VA examination in March 2012.  His representative contended in a March 2015 Informal Hearing Presentation that the Veteran disagreed with the prior examination results and that his disabilities have continued to worsen in severity.  New VA examinations are warranted on remand.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

With respect to the TDIU claim, the Board cannot fairly adjudicate this claim without obtaining an adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining authorization from the Veteran, obtain treatment records from Dr. Zielinski dated prior to March 2009 and since April 2010, and obtain treatment records from Dr. Patel dated since March 2013.  Also obtain any additional outstanding treatment records from other identified providers, to specifically include any additional cardiology treatment records dated from April 2010 to January 2011, and from February 2011 to May 2013.

2.  Then, schedule the Veteran for a new VA examination for diabetes.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner should describe the current severity and all manifestations/complications attributable to the Veteran's service-connected DMII.  

Specifically, the examiner should:

a)  State whether or not the Veteran requires insulin, restricted diet, and regulation of activities (i.e., avoidance of strenuous occupational and recreational activities);

b)  Indicate whether there have been any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions; and

c)  Note the frequency of visits to a diabetic care provider.

3.  Schedule the Veteran for a new VA cardiology examination.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner should specifically describe the frequency of any congestive heart failure, determine the Veteran's current ejection fraction and current METs levels, and note any resulting symptomatology.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities (i.e., IHD status post CABG, DMII, and residual cardiac surgical scars), together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

